DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statements (IDS) submitted on 8/19/2021 and 10/18/2021 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner except where indicated on the attached annotated copies.
Response to Amendment
	2. The amendments filed 10/18/2021 have been entered, wherein claims 7 and 18 were cancelled and claims 1, 11, 14 and 15 were amended. Accordingly, claims 1-6, 8-17 and 19-20 have been examined herein. 
Drawings
3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
The “suction motor”
The “upper portion including a handle”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Objections
4. Claims 1, 4, 11, 12, 14, 15 and 19 are objected to because of the following informalities:  
Claim 1, line 10, “pressurize” should read “pressurized”
Claim 4, “configured to direct debris” should read “configured to direct said debris”
Claim 11, line 11, “pressurize” should read “pressurized”
Claim 12, “to step down said input AC voltage” should read “to step down [[said]] an input AC voltage”
Claim 14, line 11, “pressurize” should read “pressurized”
Claim 15, line 12, “said debris” should read “[[said]] debris”
Claim 19, “The surface cleaning apparatus of claim 18” should read “The surface cleaning apparatus of claim [[18]] 15)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim language recites “wherein said air-agitation blower assembly”. However, “said air-agitation blower assembly” has not yet been introduced. Therefore, this term lacks proper antecedent basis. Further, it is not precisely clear what structure this term is referring to, making the claim language indefinite. 
Claim 17 is rejected for depending upon a rejected base claim. 
Regarding claim 20, the claim language states “to increase said air flow”. However, claim 15 introduces a “vacuum air flow” and a “pressurized air-agitation air flow”. Therefore, the term “said air flow” in claim 20 lacks proper antecedent basis. Further, it is not 
Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US Patent 4300261), hereinafter Woodward, in view of Breslin (US Patent 4070586).
Regarding claim 11, Woodward teaches a surface cleaning apparatus (fig. 1), comprising: 
an upper portion including a handle (cleaning machine 10 is being interpreted as the upper portion including a handle 16); Page 3 of 8 Serial No.: 16/341,575Group Art Unit: 3723 Conf. No.: 8832 Filed: April 12, 2019Docket: EP0028 Title: VACUUM CLEANER WITH AIR AGITATION ASSISTANCE 
a suction motor (col. 3, lines 15-16); and 
a surface cleaning head pivotably connected to said upper portion (fig. 2, col. 3, lines 43-47), said surface cleaning head including: 
a vacuum inlet fluidly coupled to said suction motor (fig. 2, suction nozzle means 44; col. 3, lines 59-62); 
an agitation chamber (see Woodward’s annotated fig. 2 below) fluidly coupled to said vacuum inlet (fig. 2); 

    PNG
    media_image1.png
    371
    479
    media_image1.png
    Greyscale

a rotating agitator (brush 48 is rotated by belt 68) at least partially disposed within said agitation chamber (fig. 2); and 
an air-agitation blower assembly comprising: 
at least one air-agitation blower (compressor 52 and motor 50) configured to generate a pressurize air flow (col. 4, lines 32-36), said at least one air-agitation blower including: 
an air pump (compressor 52); and 
an air-agitation motor (motor 50) drivingly connected to said air pump -(shaft 54 drives air compressor 52; col. 3, lines 54-56), said air- agitation motor being independent from said suction motor (figs. 1 and 2); and 
at least one discharge nozzle (fig. 2, orifice 82 of jet stream means 46) fluidly coupled to said air pump (col. 4, lines 32-36) and disposed behind said rotating agitator (fig. 2; The claim has not yet introduced the “behind” direction  and configured to discharge said pressurized air flow to dislodge debris and direct said debris towards said rotating agitator (fig. 2, col. 4, lines 21-36; the orifice 82 of the jet stream means is capable of discharging said pressurized air flow to dislodge debris and direct said debris towards said rotating agitator). 
	Woodward does not explicitly teach wherein said suction motor is an AC motor and wherein said air-agitation motor is a DC motor.  
	However, Breslin teaches an electric vacuum cleaning and agitator motor control system having an AC suction motor 10 and an DC motor 50 (fig. 2). Further, Breslin teaches the appropriate corresponding circuitry. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodward to incorporate the teachings of Breslin to provide a surface cleaning apparatus having an AC suction motor and a DC secondary motor located in the head. Doing so would provide more power to the brush and compressor because a DC motor normally provides more power than an AC motor (Breslin, col. 2, lines 61-65). Additionally, it would have been obvious to a person having ordinary skill in the art to use the circuitry and motor system as taught by Breslin in place of the current circuitry as taught by Woodward in order to allow the suction motor to be a more efficient AC motor while allowing the agitator motor to be a DC motor which saves space and weight in the surface cleaning head. 
Regarding claim 12, Woodward in view of Breslin teaches the claimed invention as rejected above in claim 11. Additionally, Woodward in view of Breslin teaches wherein at least one winding (“primary winding of the current sensing transformer 34”. Fig. 2) of said AC suction motor (AC motor 10, fig. 2) is configured to step down said input AC voltage to a stepped down AC voltage (col. 3, lines 15-30; transformer 30) (In the rejection of claim 11, Woodward was modified to incorporate the circuitry and AC/DC motor combination as taught by Breslin).
	Regarding claim 13, Woodward in view of Breslin teaches the claimed invention as rejected above in claim 12. Additionally, Woodward in view of Breslin teaches further comprising at least one rectifier (52- “full wave diode bridge rectifier”, fig. 2) configured to convert said stepped down AC voltage to a DC voltage (col. 2, line 64 - col. 3, line 14) for supply to said DC air-agitation motor (In the rejection of claim 11, Woodward was modified to incorporate the circuitry and AC/DC motor combination as taught by Breslin).    
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US Patent 4300261), hereinafter Woodward, in view of Woodward et al. (US Patent 4315344), hereinafter Woodward ‘344.
Regarding claim 14, Woodward teaches a surface cleaning apparatus (fig. 1), comprising: 
an upper portion including a handle (cleaning machine 10 is being interpreted as the upper portion including a handle 16); 
a suction motor (col. 3, lines 15-16); and Page 4 of 8 Title: VACUUM CLEANER WITH AIR AGITATION ASSISTANCE 
a surface cleaning head pivotably connected to said upper portion (fig. 2, col. 3, lines 43-47), said surface cleaning head including: 
a vacuum inlet fluidly coupled to said suction motor (fig. 2, suction nozzle means 44; col. 3, lines 59-62); 
an agitation chamber (see Woodward’s annotated fig. 2 below) fluidly coupled to said vacuum inlet (fig. 2); 

    PNG
    media_image1.png
    371
    479
    media_image1.png
    Greyscale

a rotating agitator (brush 48 is rotated by belt 68) at least partially disposed within said agitation chamber (fig. 2); and 
an air-agitation blower assembly comprising: 
at least one air-agitation blower (compressor 52 and motor 50) configured to generate a pressurize air flow (col. 4, lines 32-36), said at least one air-agitation blower including: 
an air pump (compressor 52); and 
an air-agitation motor (motor 50) drivingly connected to said air pump -(shaft 54 drives air compressor 52; col. 3, lines 54-56), said air- agitation motor being independent from said suction motor (figs. 1 and 2); and 
at least one discharge nozzle (fig. 2, jet stream means 46 has orifices 82) fluidly coupled to said air pump (col. 4, lines 32-36) and disposed behind said rotating agitator (fig. 2; The claim has not yet introduced the “behind” direction or orientation. Therefore, when the operator pulls he surface cleaning head back towards the operator, the jet stream means is disposed behind the brush 48) and configured to discharge said pressurized air flow to dislodge debris and direct said debris towards said rotating agitator (fig. 2, col. 4, lines 21-36; the orifice 82 of the jet stream means is capable of discharging said pressurized air flow to dislodge debris and direct said debris towards said rotating agitator).
Woodward does not explicitly teach wherein said at least one discharge nozzle comprises at least one baffle.  
However, Woodward ‘344 teaches a vacuum cleaner with improved compressed air means having a jet stream manifold 42, orifices 64, wind tunnels 72, partitions (baffles) 70, wherein the width of the wind tunnels taper from the jet stream manifold to the intake of the suction nozzle 40.  Further, Woodward ‘344 teaches the variations of size, shape and volume of the wind tunnels serves to decrease the amount and increase the velocity of compressed air that is needed for acting upon the surface to be cleaned and for rendering the soil airborne (col. 4, lines 43-48). Overall, Woodward ‘344 shows it is known in the art to include baffles (partitions) in order to control the velocity and volume of compressed air. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodward to incorporate the teachings of Woodward ‘344 to provide wherein said at least one discharge nozzle comprises at . 
Allowable Subject Matter
7. Claims 1-6, 8-10, 15 and 19 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 16, 17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Woodward et al. (US Patent 4300261) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art a rotational drive motor and an air-agitation motor as particularly claimed in combination with all other elements of claim 1. 
Claims 2-6 and 8-10 are allowed for depending from independent claim 1. 
Regarding claim 15, Woodward et al. (US Patent 4300261) in view of Breslin (US Patent 4070586) is the closest prior art reference to the claimed invention but 
Claims 16, 17, 19 and 20 are allowed for depending from independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
8. Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
The amended claim language has been addressed under new interpretations. See above rejection for more details. 
Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723